t c memo united_states tax_court micka m oliver petitioner v commissioner of internal revenue respondent docket no filed date micka m oliver pro_se ric d hulshoff for respondent memorandum findings_of_fact and opinion paris judge petitioner did not file a federal_income_tax return for or the tax years at issue thus respondent created substitutes for returns on petitioner’ sec_1petitioner also did not file tax returns for or petitioner and her husband baron oliver mr oliver filed a joint federal_income_tax return for behalf for the tax years at issue see sec_6020 respondent issued a notice_of_deficiency in which he determined federal_income_tax deficiencies and additions to tax as follows additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1tbd dollar_figure -0- dollar_figure -0- 1amount to be determined under sec_6651 petitioner timely filed a petition with this court at the time of filing the petition and during all years at issue petitioner was married to baron oliver mr oliver and both she and mr oliver resided in arizona in an amendment to the answer 2unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure 3the notice_of_deficiency also reflected respondent’s determinations that petitioner’s filing_status for the tax years at issue was married filing separate petitioner was entitled to the standard_deduction for the tax years at issue petitioner was entitled to one personal_exemption for the tax years at issue and petitioner was entitled to a rate reduction credit for 4petitioner and mr oliver had been married to each other for over years at the time of trial 5arizona is a community_property_state see ariz rev stat ann sec the olivers did not execute a premarital agreement even though mr oliver considered all income to be his respondent asserted increased deficiencies6 and additions to tax for the tax years at issue that were based upon alleged community_property income not included in the notice_of_deficiency after the asserted increases the deficiencies and additions to tax were as follows year deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent has since conceded many items in the notice_of_deficiency and the amendment to the answer after concessions the issues for decision are to what extent if any 6the asserted increase in petitioner’ sec_2001 deficiency contained in the amendment includes a minor mathematical error when compared with form_5278 statement--income tax changes 7the amended answer specifically asserted that in accordance with arizona law petitioner must include in income her community_property share of social_security_benefits she received during the tax years at issue retirement account distributions mr oliver received during the tax years at issue and social_security_benefits mr oliver received during the tax years at issue 8the amendment to the answer also asserted that the court should disallow the standard_deduction afforded to petitioner in the notice_of_deficiency see supra note 9specifically respondent has conceded petitioner’s liability for additions to tax under sec_6651 and sec_6654 see infra note respondent’s amendment to the answer also contained minor mathematical errors relating to these penalties as respondent has conceded petitioner’s liability for these penalties the errors have no bearing on the outcome of this case petitioner must include in her income wages dividends and social_security_benefits mr oliver received in wages unemployment_compensation and social_security_benefits he received in unemployment_compensation and social_security_benefits he received in and social_security_benefits he received in to what extent if any petitioner must include interest_income the olivers received in and and gain on the sale of stock the olivers received in to what extent if any petitioner must include proceeds the olivers received in pursuant to a settlement agreement to what extent if any petitioner must include in income her social_security_benefits she received during the tax years at issue to what extent if any petitioner must include in income proceeds from the sale of real_estate in whether petitioner’s filing_status for the tax years at issue was married filing separate whether petitioner was entitled to the standard_deduction for the tax years at issue whether petitioner was entitled to one personal_exemption for the tax years at issue and whether petitioner is liable for additions to tax under sec_6651 for failure_to_file federal_income_tax returns findings_of_fact some of the facts have been stipulated and the stipulation of facts and the attached exhibits are incorporated in the court’s findings by this reference petitioner did not work during the tax years at issue she received social_security disability benefits during those years of dollar_figure dollar_figure dollar_figure and dollar_figure respectively during and part of mr oliver worked for qwest corp qwest during those years he received from qwest wages of dollar_figure and dollar_figure respectively in he also received dividends of dollar_figure in he received unemployment_compensation of dollar_figure in mr oliver received dollar_figure in unemployment_compensation and dollar_figure in social_security_benefits in he received dollar_figure in social_security_benefits throughout and and until date the olivers were engaged in a lawsuit they had filed against qwest in dollar_figure in date the olivers reached a settlement with qwest which was memorialized in part by a settlement agreement and release of all claims settlement agreement the settlement agreement provided that the olivers would dismiss or withdraw any pending lawsuits or administrative proceedings and release all claims against qwest and qwest would pay the olivers dollar_figure for alleged personal injuries including emotional distress and compensatory_damages no portion of which represents payment of back severance or front pay or lost benefits 10both petitioner and mr oliver were plaintiffs in the lawsuit pursuant to the settlement agreement the olivers received a dollar_figure check from qwest in which they deposited into a savings accountdollar_figure either petitioner or mr oliver12 received interest_income of dollar_figure in and dollar_figure in also in petitioner or mr oliver received dollar_figure from the sale of qwest stockdollar_figure during the olivers sold real_estate in lawton oklahoma for dollar_figure fourteen years earlier when petitioner’s mother owned the real_estate she petitioner and mr oliver executed a contract_for_deed which provided in relevant part that the olivers would assume the then-existing mortgage on the real_estate petitioner’s mother would execute a warranty deed conveying to the olivers title to the real_estate an escrow agent would hold the deed until the olivers fully paid the mortgage and if and when the olivers fully paid the 11the olivers used the settlement proceeds to purchase vehicles build a home in arizona and repair real_estate in oklahoma 12the court need not determine which of the olivers received the income the mere fact that one of the olivers received the income allows the court to dispose_of all relevant issues involving this fact 13respondent concedes that the cost_basis of the qwest stock sold was dollar_figure thus the gain on the sale was dollar_figure again the court need not determine which of the olivers received the proceeds from the stock sale see supra note 14petitioner’s mother executed the warranty deed in date mortgage the escrow agent would deliver the deed to the olivers the contract also provided it is understood and agreed between the parties this instrument is a contract_for_deed and that the olivers shall not acquire an interest in the above described property until terms of this contract are met petitioner’s mother’s last will and testament was signed and witnessed contemporaneously with the contract_for_deed the will devised the real_estate unto her daughter micka oliver petitioner’s mother passed away before or during dollar_figure petitioner in her capacity as heir filed a petition to probate her mother’s will in oklahoma state court petitioner’s sister then petitioned the court to avoid probate and to set_aside the deed and the contract_for_deed the olivers had not completed the terms of the contract before petitioner’s mother’s death nor had the escrow agent released any of the title documents petitioner and her sister eventually settled the matter and executed an agreement which they filed with the oklahoma court clerk on date will_contest 15the record does not reflect the exact date petitioner’s mother passed away however the probate number p-94-18 appeared on documents in a petition petitioner’s sister filed to contest the will furthermore petitioner produced a bill from an attorney with dates in on which he handled matters regarding the probate of her mother’s will 16petitioner produced checks showing payments the olivers made to the mortgage company as late as date and during the course of the probate and will_contest agreement the will_contest agreement however reflected neither the provision in the will regarding the real_estate nor the terms of the contract_for_deed rather it stated that the parties agreed that the contract and deed properly transferred and conveyed the real_estate to the oliversdollar_figure the will_contest agreement also provided that the escrow agent would deliver the deed to petitioner petitioner filed the will_contest agreement and that same day the olivers executed another agreement to assume the then- remaining amount of the mortgage the olivers paid the mortgage until sometime in when they made the final mortgage payment on the real_estate when petitioner sold the real_estate in date the buyers signed a promissory note which obligated them to make monthly payments of dollar_figure to the order of baron leone oliver and micka maria oliver dollar_figure the principal_amount of the promissory note was dollar_figure the first monthly payment was due_date all subsequent payments were due the first of 17nothing in the will_contest agreement the will or the contract_for_deed reflects or approximates the real estate’s value on the day the will and the contract_for_deed were executed nor does the record reflect the real estate’s value on the date petitioner’s mother passed away petitioner produced part of a appraisal but it did not show the appraised value of the real_estate 18each payment included principal and interest the interest rate wa sec_5 percent each month with the last payment due september the buyers signed a payment letter stating the details of the date payment the letter also stated your loan will be serviced by baron leone oliver and micka maria olviver sic in addition the letter instructed the buyers to mail each monthly payment to both petitioner and mr oliver to provide security for their obligation the buyers executed a mortgage on the real_estate which listed the olivers as mortgagee the olivers and the buyers also executed a joint_tenancy warranty deed and a real_estate purchase contract the real_estate purchase contract provided among other things that the buyers would pay dollar_figure earnest money which would be deposited with oklahoma abstract co by the end of the olivers had received the earnest money and three installment payments totaling dollar_figure respondent has conceded that the basis of the real_estate on the date of sale was dollar_figure i community_property assets opinion a wages dividends and unemployment_compensation respondent determined that in accordance with arizona law petitioner must include in income her community_property share of wages and dividends mr oliver received in wages and unemployment_compensation he received in and unemployment_compensation he received in arizona law presumes that property acquired by one spouse during marriage is community_property unless acquired by gift devise or descent or after service of a petition for divorce separation or annulment ariz rev stat ann secs a and b rundle v winters p ariz to rebut the presumption a taxpayer must produce clear_and_convincing evidence that the property at issue is separate_property rundle v winters supra pincite this evidence can include a validly executed premarital agreement designating certain property to be separate_property see ariz rev stat ann sec a and the olivers were married during the tax years at issue mr oliver admitted that he received wages dividends and unemployment_compensation during the years and in the amounts respondent determined thus the court presumes those income items are community_property while mr oliver believes all income received is his alone the olivers never executed a premarital agreement of any kind petitioner produced no additional evidence to rebut the arizona community_property presumption but merely asserted that arizona community_property law should not apply to them therefore the court holds that petitioner must include in income her community_property share of mr oliver’s wages dividends and unemployment_compensation b social_security_benefits respondent’s amended answer affirmatively asserted that mr oliver’s social_security_benefits received during the tax years at issue must be included in income as petitioner’s share of community_property respondent must prove this affirmative allegation see rule a respondent has since abandoned this allegation stating in the alternative that social_security_benefits are a spouse’s separate_property and as such not includable in petitioner’s incomedollar_figure therefore petitioner need not include in income the social_security_benefits mr oliver received during the tax years at issue ii interest_income and gain from the sale of stock respondent determined that petitioner should include in income her community_property share of interest_income either she or mr oliver received in and as well as her community_property share of gain on stock either she or mr oliver sold in the olivers admitted that they received the interest_income and gain from the stock sale during the years and in the amounts respondent determined because they were married during those years the community_property presumption applies see ariz rev stat ann sec rundle v winters supra pincite mr oliver believed that all income was his and petitioner’s position was that community_property law should not 19petitioner agrees with respondent’s modified position apply but petitioner produced no evidence to rebut the presumption therefore the court holds that petitioner must include in income her community_property share of the interest_income and the gain from the stock sale iii proceeds from the qwest settlement agreement respondent determined that petitioner should include in income her community_property share of cash proceeds the olivers received in pursuant to the settlement agreement with qwest in this instance the community_property presumption does not apply rather recovery for personal injuries includes components some of which constitute separate_property jurek v jurek p 2d ariz specifically the part classified as compensation_for injuries to one spouse’s personal well-being are that spouse’s separate_property id pincite the parts classified as compensation_for lost wages or medical_expenses however are community_property id the settlement agreement provided a lump-sum recovery for mr oliver’s personal injuries including emotional distress such injuries clearly represent injuries to mr oliver’s personal well-being furthermore the settlement agreement specifically excluded lost wages from the recovery lastly petitioner produced no evidence that the olivers incurred any medical_expenses as a result of mr oliver’s injuries thus the court finds that the settlement proceeds are mr oliver’s separate_property therefore the court holds that petitioner need not include in her income any proceeds mr oliver received pursuant to the settlement agreement iv petitioner’s social_security_benefits respondent asserted in his amended answer that petitioner must include in income her community_property share of social_security_benefits she received during the tax years at issue as with his previous affirmative allegation respondent bears the burden_of_proof see rule a respondent abandoned this initial allegation arguing that the social_security_benefits petitioner received are her separate_property the entirety of which is includable in petitioner’s income petitioner admitted that she received social_security disability benefits during the tax years at issue in the amounts respondent determined arizona law provides that social_security_benefits paid to one spouse are that spouse’s separate_property luna v luna p 2d ariz ct app thus the social_security_benefits petitioner received were her separate_property therefore the court holds that petitioner must include in income the entire amount of social_security_benefits she received during the tax years at issue v sale of the lawton oklahoma real_property respondent determined that petitioner should include in income her community_property share of the entire gain from the sale of the real_estate the court disagrees and holds that the real_estate was petitioner’s separate_property petitioner sold the real_estate on the installment_method petitioner must include in income the capital_gain portion of the earnest money received in petitioner must include in income her community_property share of the capital_gain received in pursuant to the promissory note and petitioner must include in income her community_property share of the interest_income received in pursuant to the promissory note the real_estate was petitioner’s separate_property in oklahoma if a contract and deed are executed as part of the same transaction and delivery of the deed is only part performance of the contract’s terms the contract does not merge into the deed banks v city of ardmore p 2d okla here the deed and contract_for_deed were executed the same day the contract unambiguously provided that the olivers would not obtain any interest in the real_estate until they made full payment under the contract furthermore only upon full payment would the escrow agent deliver the deed to the olivers thus the contract did not merge into the deed because the olivers had not made full payment pursuant to the contract before petitioner’s mother passed away neither execution of the deed in nor delivery of the deed in conveyed any interest in the real_estate to either of the olivers rather delivery in completed the devise of the real_estate to petitioner under her mother’s willdollar_figure the arizona community_property presumption does not apply to property received by devise see ariz rev stat ann secs a therefore when petitioner received the real_estate in it was her separate_property petitioner’s separate_property retains its status unless changed by agreement or operation of law see sims v hanrahan p 2d ariz ct app between and petitioner could have conveyed the real_estate to mr oliver as his separate_property or to both herself and mr oliver as community_property see tyson v tyson p 2d ariz ariz cent credit_union v holden p 2d ariz ct app the olivers’ intent established by a conveyance and the surrounding facts would control see ariz cent credit_union v holden supra pincite petitioner never conveyed the real_estate to mr oliver or to herself and mr oliver after she received the real_estate in accordingly the court holds that the real_estate was petitioner’s separate_property when she sold it in the sale of the real_estate in qualified as an installment_sale thus interest_income and capital_gain received in must be reported using the installment_method an installment_sale is a disposition of property where at least 20delivery occurred pursuant to the will_contest agreement one payment will be received after the year_of_sale sec_453 the seller must report income received from an installment_sale under the installment_method unless she affirmatively elects not to do sodollar_figure sec_453 d petitioner sold the real_estate for dollar_figure receiving earnest money of dollar_figure and a promissory note in the amount of dollar_figure executed by the buyers which provided that the buyers would make monthly payments well after with the last payment being due in petitioner did not elect to report the sale under a method other than the installment_method therefore the court holds that petitioner sold the real_estate on the installment_method under the installment_method the seller recognizes capital_gain as installment payments are received sec_453 each installment_payment consists of three portions recovery_of basis capital_gain and interest in a given year the seller is taxed only on the gain and interest_income received 21respondent argues that petitioner should not be allowed to report the sale on the installment_method simply because to date petitioner has not reported any gain from the sale respondent’s argument has no merit the statutes caselaw and regulations governing installment_sales clearly make installment- method reporting the default method absent an affirmative election see sec_453 92_tc_303 sec_15a_453-1 temporary income_tax regs fed reg date notably respondent provides no legal authority to support his argument during that yeardollar_figure to determine the capital_gain the seller multiplies the total amount of payments received during the year by the gross_profit_ratio id the gross_profit ratio23 equals the gross_profit from the sale divided by the total_contract_price id the gross_profit equals the selling_price minus the seller's adjusted_basis in the property sec_15a b v temporary income_tax regs fed reg date the selling_price equals the total consideration the seller receives for the property including any money and the fair_market_value of any property received any mortgage or other debt the buyer pays assumes or takes subject_to and any selling_expenses the buyer pays sec_15a b ii temporary income_tax regs fed reg date the selling_price and total_contract_price equaled dollar_figure petitioner’s adjusted_basis in the real_estate as respondent conceded was dollar_figure thus the gross_profit on the sale 22the interest_income is ordinary_income sec_61 the gain recognized is capital_gain sec_1001 sec_1221 see also sec_1 prescribing the maximum capital_gains_rate the recovery_of basis is nontaxable see sec_1001 23the gross_profit_ratio is also referred to as the gross_profit_percentage 24the record contains no evidence that on the date of sale the property was subject_to any qualified indebtedness 25petitioner claims that the adjusted_basis was equal to the continued equaled dollar_figure in petitioner received dollar_figure earnest money and three installment payments of dollar_figure pursuant to the promissory note the earnest money consisted of nontaxable recovery_of basis and taxable capital_gain each installment_payment consisted of nontaxable recovery_of basis and taxable capital_gain and interest_income the status of the real_estate as petitioner’s separate_property became fixed at the time she acquired itdollar_figure see horton v horton p ariz thus petitioner as the sole owner of the real_estate was entitled to treat all capital_gain from the sale in as her separate_property see id however if spouses treat income or gain from separate_property as community_property and they intend for the income to become community_property the character of the income changes accordingly rundle v winters p pincite in petitioner received earnest money and three installment payments the capital_gain portion of the earnest continued fair_market_value on the date she sold it in petitioner produced no evidence to substantiate her claim thus the court finds that petitioner’s adjusted_basis is dollar_figure as respondent conceded 26petitioner testified that the olivers paid expenses for repairs maintenance and improvements between and however petitioner produced no evidence to substantiate such expenses furthermore even if the olivers did pay such expenses doing so would not make the real_estate community_property see horton v horton p ariz money and of each installment_payment would ordinarily constitute income from petitioner’s separate_property the documents surrounding the installment_sale however evince clear intent for the three installment payments to be community_property the promissory note required the buyers to make payments to the order of both petitioner and mr oliver the mortgage listed the olivers as mortgagees and the payment letter stated that the olivers would service the loan thus the court finds that the olivers intended the installment payments to become community_property therefore the court holds that petitioner must include in income her community_property share of the capital_gain received in pursuant to the promissory note however the record contains no evidence of such intent regarding the earnest money therefore the court holds that petitioner must include in income the capital_gain portion of the earnest money received in as her separate_property petitioner must also include in income her community_property share of interest received in pursuant to the promissory note the olivers received the interest_income solely because they executed an installment_sale agreement and charged interestdollar_figure because the olivers received the interest_income while they were married the community_property presumption 27in other words the nature of the property sold-- appreciated real estate--did not affect the olivers’ receipt of interest_income applies see ariz rev stat ann sec rundle v winters supra pincite petitioner offered no evidence to rebut the presumption therefore the court holds that petitioner must include in income her community_property share of the interest_income the olivers received in vi filing_status standard_deduction and personal_exemption respondent determined that petitioner’s filing_status for the tax years at issue was married filing separate the olivers were married throughout the tax years at issue to claim married filing joint_return filing_status however the olivers needed to file valid joint tax returns either before or after respondent issued the notice_of_deficiency see 91_tc_926 the olivers did not file valid signed joint tax returns for the tax years at issue therefore the court holds that petitioner’s filing_status for the tax years at issue was married filing separate in addition respondent determined that petitioner was entitled to the standard_deduction for the tax years at issue a taxpayer is entitled to the standard_deduction if she does not itemize deductions sec_63 to itemize deductions a taxpayer must affirmatively elect to do so on her federal_income_tax return sec_63 and petitioner did not file returns for the tax years at issue and thus she cannot itemize deductions therefore the court holds that petitioner was entitled to the standard_deduction for the tax years at issue furthermore respondent determined that petitioner was entitled to one personal_exemption for the tax years at issue a taxpayer may claim one exemption for herself during a given tax_year sec_151 and b she may also claim an exemption for her spouse if among other things her spouse had no gross_income for that tax_year id mr oliver however had gross_income for each tax_year at issue thus petitioner cannot claim an exemption for mr oliver for those tax years therefore the court holds that petitioner was entitled to only one personal_exemption for the tax years at issue vii addition_to_tax for failure_to_file tax returns respondent determined that petitioner is liable for additions to tax for failing to file tax returns for the tax years at issuedollar_figure see sec_6651 respondent must produce sufficient evidence to show that imposing this addition is appropriate see sec_7491 127_tc_200 citing 116_tc_438 affd 521_f3d_1289 10th cir petitioner may avoid these additions by establishing that she had reasonable 28initially respondent determined that petitioner is also liable for additions to tax under sec_6651 and sec_6654 respondent has now conceded that petitioner is not liable for these additions to tax see supra note cause for failing to file and that her failure did not result from willful neglect see sec_6651 wheeler v commissioner supra pincite higbee v commissioner supra pincite petitioner admitted that she did not file tax returns for the tax years at issue she also produced no evidence to establish that she had reasonable_cause for her failure_to_file and that her failure did not result from willful neglectdollar_figure therefore the court holds that petitioner is liable for the additions to tax the court has considered all arguments for contrary holdings and to the extent not discussed above finds those arguments to be without merit to reflect the foregoing and concessions of the parties decision will be entered under rule 29petitioner did testify that she had health problems during the tax years at issue however she has consistently argued that she was not required to file tax returns she has not before doing so in her answering brief argued that her health problems impeded her ability to file returns thus the court finds that petitioner’s health problems had no effect on her ability or failure_to_file returns for the tax years at issue
